abuse and neglect proceeding). Accordingly, as we lack jurisdiction, we
                      grant the motion and
                                 ORDER this appeal DISMISSED.'




                                                                    Parraguirre




                      cc: Hon. Alvin R. Kacin, District Judge
                           David D. Loreman
                           Barbara W. Gallagher
                           Michelle L. Rodriguez
                           Elko County District Attorney
                           Attorney General/Reno
                           Elko County Clerk




                            'Appellants' request that, if this court concludes that it lacks
                      jurisdiction over this appeal, it convert the appeal to a writ petition is
                      denied.



SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A

                MEE                                      ENNEMEMBEIMIll